Citation Nr: 1410035	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-38 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for xerostomia (dry mouth) as secondary to the service-connected juvenile myoclonic epilepsy.    

2.  Entitlement to service connection for memory loss as secondary to the service-connected juvenile myoclonic epilepsy.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to December 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an December 2008 decision of the Regional Office (RO) in Cheyanne, Wyoming, that denied service connection for xerostomia (dry mouth) and memory loss as secondary to the service-connected juvenile myoclonic epilepsy.  

The Veteran appeared before the undersigned at a Travelboard hearing in April 2011.  A transcript of that hearing is of record.   

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 
 
The issue of service connection for tooth loss has been raised by the record through the testimony of the Veteran at her April 2011 Board hearing and in the November 2010 statement by the Veteran's representative.  The Veteran and her representative argue that the Veteran's dry mouth due to the service-connected juvenile myoclonic epilepsy caused the Veteran's tooth loss.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In the December 2008 decision, the AOJ considered service connection for a dental condition but the AOJ was referring to the disability of "unable to spit" or dry mouth.  The Board finds that the issue of service connection for tooth loss was not adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 



FINDINGS OF FACT

1.  The current xerostomia (dry mouth) is proximately due to the service-connected juvenile myoclonic epilepsy.   

2.  In a written statement received on November 24, 2010, prior to the promulgation of a decision by the Board, the Veteran indicated that she was withdrawing her claim of entitlement to service connection for memory loss as secondary to her service-connected juvenile myoclonic epilepsy.     
   

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for xerostomia (dry mouth) have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

2.  The criteria for the withdrawal of the Substantive Appeal as to the claim for entitlement to service connection for memory loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Service Connection for Xerostomia (dry mouth)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for xerostomia (dry mouth), the claim is substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran contends that she has xerostomia (dry mouth) due to medications that she takes for her service-connected juvenile myoclonic epilepsy.  Service connection is in effect for juvenile myoclonic epilepsy and a 40 percent rating is currently assigned to this disorder.  The lay and medical evidence of record shows that the Veteran is taking Topamax (topiramate) to treat her epilepsy.  See the August 2010 VA examination report and the Veteran's testimony at her hearing before the Board in April 2011.  There is competent and credible evidence that establishes that the Topamax (topiramate) causes dry mouth or xerostomia.  In an April 2011 statement, Dr. Richard, a dentist, indicated that the Veteran was seen for a comprehensive evaluation on April 7, 2011.  Dr. Richard stated that he reviewed her medical and medication history and it was noted that the Veteran had been on anticonvulsant medication since 1994.  Dr. Richard indicated that in the Drug Information Handbook for Dentristry, 15th edition, xerostomia was listed as one likely adverse effect relating to dentistry.  The Veteran submitted information from the pharmaceutical company that makes Topamax (topiramate).  This information indicates that adverse effects due to Topamax include dry mouth.  The Veteran also submitted an article entitled "Epilepsy and the Dental Management of the Epileptic Patient," Journal of Contemporary Dental Practice, www.thejcdp.com, Vol. 9, No. 1, Page 058.  The article indicates that a side effect of Topamax (topiramate) includes xerostomia.  

There is competent and credible evidence that establishes that the Veteran takes Topamax (topiramate) to treat her service-connected juvenile myoclonic epilepsy and this medication causes xerostomia (dry mouth).  The Board finds that this evidence establishes that the xerostomia (dry mouth) is proximately due to the service-connected juvenile myoclonic epilepsy, and therefore, service connection for xerostomia (dry mouth) as secondary to the service-connected juvenile myoclonic epilepsy is granted. 

2.  Withdrawn Appeal: Service Connection for Memory Loss

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

An Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.

In a written statement received on November 24, 2010, prior to the promulgation of a decision by the Board, the Veteran indicated that she was withdrawing the appeal as to the claim for entitlement to service connection for memory loss as secondary to the service-connected juvenile myoclonic epilepsy.  As the Veteran has withdrawn this appeal, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed.  





ORDER

Service connection for xerostomia (dry mouth) as secondary to the Veteran's service-connected juvenile myoclonic epilepsy is granted.

The appeal for service connection for memory loss as secondary to the service-connected juvenile myoclonic epilepsy is dismissed. 


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


